Mr. JUSTICE CRAVEN delivered the opinion of the court-. An indictment against the defendant on 12 counts charged deviate sexual assault, indecent liberties, and armed robbery. He was tried by a jury and convicted of 9 counts involving armed robbery, deviate sexual assault, and indecent liberties, and sentenced to concurrent terms of '12 to 35 years in the Illinois State Prison. The sole issue upon this appeal is whether the court erred in entering judgment and sentence on three counts of indecent liberties with a child, because the conduct giving rise to those convictions arose from the transactions that resulted in convictions for deviate sexual assault. The defendant in support of his position cites People v. Lerch, 52 Ill.2d 78, 284 N.E.2d 293; People v. Redmond, 59 Ill.2d 328, 320 N.E.2d 321; and People v. Darcy, 18 Ill.App.3d 1068, 311 N.E.2d 353. The People concede that the convictions for indecent liberties and the sentences entered thereon should be reversed and further concede that an amended mittimus should issue reflecting such reversal. Accordingly, the judgment of conviction on the three counts of indecent liberties is reversed; the concurrent sentences imposed thereon are vacated; and this cause is remanded to the circuit court of Champaign County for the purpose of issuance of an amended mittimus. Reversed in part; sentences thereon vacated; and cause remanded for issuance of an amended mittimus. SIMKINS, P. J„ and TRAPP, J., concur.